Motion by appellant granted, without costs, to the extent that the decision dated November 20, 1975 is hereby amended by deleting the last sentence of the sixth paragraph thereof and by substituting for the decretal paragraph the following: "Order reversed, on the law, without costs, and judgment directed to be entered declaring that defendants have not denied plaintiff equal protection of the laws in apportioning funds for chamber personnel in accordance with chapter 603 of the Laws of 1973.” Order of this court entered November 25, 1975 amended accordingly. Motion, in all other respects, denied, without costs. Greenblott, J. P., Sweeney, Kane, Larkin and Reynolds, JJ., concur.